DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
Claims 16-35 and 39-45 remain pending in the application. Claims 1-15 and 36-38 have been cancelled.

Claim Objections
Claim 37 is objected to because there appears to be a typographical error regarding “distally advancing a plunger relative to stopper” as opposed to “distally advancing a plunger relative to the stopper” in line 15.  Appropriate correction is required.
Claim 41 is objected to because there is a lack of antecedent basis for “the inner surface of the wall” in line 2 as opposed to “the interior surface of the wall”. Appropriate correction is required. 
Claim 42 is objected to because there is a lack of antecedent basis for “the inner surface of the wall” in line 1 as opposed to “the interior surface of the wall”. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “the at least one side cavity is located on a proximal portion of the insert” in lines 1-2 is a recitation of new matter. The disclosure as originally filed does not provide support for the at least one side cavity being located on the insert. The disclosure, in paragraphs [0074] and [0076] and Figures 13A-13B, provides support for the at least one side cavity (1359) being formed on a proximal portion of the shell (1302), not the insert (1310). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “the at least one side cavity is located on a proximal portion of the insert” in lines 1-2 in combination with the limitations of claim 16 from which claim 43 depends renders the claim indefinite. It is unclear how the at least one side cavity is defined by the shell and formed as a recess on an interior surface of the wall of the shell as required by claim 16 while also being located on a proximal portion of the insert. As defined in claim 16 and disclosed in at least Figure 13A-13B, the side cavity is located on proximal portion of the shell, not the insert. For examination purposes, the claim limitation “the at least one side cavity is located on a proximal portion of the insert” in claim 43 has been treated as a typographical error and interpreted as ““the at least one side cavity is located on a proximal portion of the shell”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-24, 27, 29-30, 33-34, 39-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Cowan et al. (USPN 9174003) in further view of Prais (USPN 4159713).
Regarding claim 16, Mirov teaches a stopper (plunger head 22 of Figures 1, 3, 4A, and 7) configured to be disposed within a medical cartridge (barrel 12; Figure 1), the stopper comprising: a shell (second component 33 of Figure 4A) defining a first cavity (see annotated Figure 4A below illustrating how the shell is U-shaped and, therefore, comprises a cavity which electronic components 29 and first component 3” may be disposed within), and a wall having an exterior surface and an interior surface (see annotated Figure 4A below), the exterior surface being sized and shaped to fit inside the medical cartridge (barrel 12, see annotated Fig. 4A below illustrating how the shell comprises an exterior surface opposite the interior surface which forms the cavity and see Fig. 1 illustrating how the shell is sized and shaped to fit inside the medical cartridge), the shell (second component 33) being configured to be advanced into the medical cartridge (barrel 12) by a plunger (plunger 14; see Fig. 1 illustrating how the shell is configured to be advanced into the cartridge when a force is applied to the plunger to direct the plunger into the cartridge) to apply pressure to a substance (medication 20) contained in the medical cartridge (see Fig. 1 illustrating how advancing the shell into the cartridge would generate a pressure to the substance contained by the cartridge); and an insert (first component 31; Figure 4A) configured to be inserted into the shell (see Fig. 4A illustrating how the insert is inserted into the shell), the insert comprising a body (see annotated Figure 4A below illustrating how the insert comprises a body which extends from “cap member”), wherein the body contains an electronic device (electronic components 29; Figure 4A) that has a sensor (transducer 24, force sensor 34, and temperature sensor 36, Figure 3) configured to generate a sensing signal (ultrasonic signals 25 of Fig. 7; “Transducer 24 may be configured to send and receive ultrasonic signals” [0023], noted that transducer 24 therefore corresponds to a sensor); wherein the body is configured to be inserted into the first cavity (see Fig. 4A illustrating how the body is inserted into the first cavity); wherein the shell (second component 33) is configured to allow the sensing signal (ultrasonic signals 25) to pass through the shell (see Fig. 4A and Fig. 7 illustrating how the sensing signal is passed through a portion of the shell in order to travel within the cartridge); and wherein the sensor (24/34/36) is configured to be responsive to a position of the stopper (distance D) in the medical cartridge (“As shown in FIG. 7, transducer 24 may be configured to generate ultrasonic signals 25 (e.g., radiated sound energy waves) and send the ultrasonic signals 25 down barrel 12 toward hub 18 and needle 16. The ultrasonic signals can travel through medication 20 along the length of barrel 12 and bounce or reflect off an end 27 of barrel 12 and travel back through medication 20 to plunger head 22. The reflected ultrasonic signals can be received and detected by transducer 24. The speed of sound in medication 20 may be a known value and thus a distance D can be calculated very accurately based on the time it takes for a ultrasonic signal to travel down and back from transducer 24.” [0049]).
Mirov fails to explicitly teach the shell defining at least one side cavity open to the first cavity, the at least one side cavity being formed as a recess on the interior surface of the wall, the recess extending into the wall; the insert comprising at least one resilient arm extending in a distal direction from the body and configured to engage the at least one side cavity when the insert is inserted into the shell such that an outwardly-directed protrusion located at the distal end of the at least one resilient arm is insertable at least partly into the at least one side cavity when the insert is inserted into the shell to axially couple the insert ot the shell. Cowan teaches a stopper (see annotated Figure 7B below) configured to be disposed within a medical cartridge (Figure 1, for example), the stopper comprising a shell (stopper 350) defining a first cavity (see annotated Figure 7B below), at least one side cavity (under retainer arm 360) open to the first cavity (Figure 7B), the at least one side cavity being formed on the interior surface of the wall (Figure 7B); and an insert (central extension 340 and capture members 320 each anchored to distal wall 310) configured to be inserted into the shell (Figures 7A-7B), the insert comprising a body (central extension 340) and at least one resilient arm (cantilevered capture members 320) extending in a distal direction from the body (Figure 7A) and configured to engage the at least one side cavity when the insert is inserted into the shell such that an outwardly-directed protrusion (outwardly extending shoulders 325 with beveled surfaces 327) located at the distal end of the at least one resilient arm is insertable at least partly into the at least one side cavity when the insert is inserted into the shell to axially couple the insert ot the shell (“As the piston 300 is moved forward through an opening 355 provided by the retainer arms 360 of in the stopper 350, the beveled edges 327 may tend to push the capture members 320 radially inward. Upon passing the retainer arms 360 of the stopper 350, the capture members 320 may snap back to engage the shoulders 325, thereby preventing the piston 300 from detaching from the stopper upon rearward movement of the piston. In various embodiments, the capture members 320 may be placed around the piston head 340 such that a rearward movement of the piston 300 pushes the capture members radially outward.” [Col 7, lines 23-33]; Figure 7B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include that the shell has at least one side cavity and the insert comprising at least one resilient arm configured to be inserted into and engage with the at least one side cavity based on the teaching of Cowan to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Cowan [Col 7, lines 23-33]). 
Modified Mirov fails to explicitly teach the at least one side cavity being formed as a recess on the interior surface of the wall, the recess extending into the wall. Prais teaches a stopper (piston 26 and coupling member 34), the stopper comprising a shell (piston 26) defining a first cavity (bore 38), at least one side cavity (recessed portion 40) open to the first cavity (Figure 3), and a wall having an exterior surface and an interior surface (wall forming bore 38; Figure 3), the exterior surface being sized and shaped to fit inside a medical cartridge (Figure 5), the at least one side cavity (recessed portion 40) being formed as a recess on the interior surface of the wall, the recess extending into the wall (Figure 3); and an insert (coupling member 40) configured to be inserted into the shell, the insert comprising a body (stud 34) and at least one alignment feature (flange 44) configured to engage the at least one side cavity when the insert is inserted into the shell (“A flange 44 nests within the recess 40 of bore 38 to secure the stud 34 against movement within bore 38 of piston 26.” [Col 3, line 7]). Before the effective filing date of the claimed invention, it would have been obvious to further modify shell of the stopper of Mirov in view of Cowan to include that the at least one side cavity being formed as a recess extending into the wall based on the teachings of Prais to prevent axial movement of the insert relative to the shell in both the proximal and distal direction (Prais [Col 3, line 7]; 
    PNG
    media_image1.png
    430
    854
    media_image1.png
    Greyscale
Figure 3).

    PNG
    media_image2.png
    158
    430
    media_image2.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (Stopper)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side/Second Cavity)][AltContent: textbox (First Cavity)]

Regarding claim 17, modified Mirov teaches the stopper of claim 16, wherein the sensing signal (ultrasonic signals 25) is an electromagnetic signal or an acoustic signal (“Transducer 24 may be configured to send and receive ultrasonic signals” [0023]).

Regarding claim 18, modified Mirov teaches the stopper claim 16, wherein the electronic device (electronic components 29) is configured to communicate with an external electronic device (“Transceiver 30 may be configured to wirelessly communicate with a remote device (e.g., a smart phone, a glucose monitor, an insulin pump, or a computer) using one or more wireless communication methods.” [0023]).

Regarding claim 19, modified Mirov teaches the stopper of claim 18, wherein the electronic device comprises a wireless transceiver (transceiver 30; Figure 3) configured to communicate with the external electronic device (“Transceiver 30 may be configured to wirelessly communicate with a remote device (e.g., a smart phone, a glucose monitor, an insulin pump, or a computer) using one or more wireless communication methods.” [0023]).

Regarding claim 20, modified Mirov teaches the stopper of claim 19, wherein the wireless transceiver (transceiver 30) is configured to transmit data acquired by the sensor (24/34/36) to the external electronic device (“Plunger head 22 may transmit data (e.g., the amount of medication 20 dispensed and time and date it was dispensed) to a remote device (e.g., a smart phone, a glucose monitor, an insulin pump, or a computer) via one or more of the wireless communication methods.” [0058]; “Transceiver 30 may be configured to wirelessly communicate with a remote device (e.g., a smart phone, a glucose monitor, an insulin pump, or a computer) using one or more wireless communication methods.” [0023]).

Regarding claim 21, modified Mirov teaches the stopper of claim 16, wherein the electronic device (electronic components 29) is configured to be activated by a force applied to the stopper (“power source 28 may be positioned within first component 31, such that the compressive force applied by plunger 14 acts as an off/off switch, which initiates (e.g., wakes up or powers up) the electronic components of plunger head 22.” [0045]).

Regarding claim 22, modified Mirov teaches the stopper of claim 16, wherein the electronic device comprises a temperature sensing element (temperature sensor 36) configured to activate the electronic device (electronic components 29) upon sensing a change in temperature or upon reaching a temperature threshold (“Plunger head 22 thus may monitor the temperature medication 20 through storage and up through use to ensure it stays within an acceptable range. If the temperature of the medication 20 goes outside the acceptable range then plunger head 22 may be configured to send an alert.” [0068]).

Regarding claim 23, modified Mirov teaches the stopper of claim 16, wherein the electronic device (electronic components 29) comprises an energy source (power source 28; “Power source 28 may be configured to power transducer 24, microcontroller 26, transceiver 30, temperature sensor 36, and other electronic components of plunger head 22.” [0023]).

Regarding claim 24, modified Mirov teaches the stopper of claim 23, wherein the energy source (power source 28) comprises a wireless charging module having a capacitive electronic circuit (“Power source 28 may be any suitable power source. For example, power source 28 may be a battery, a capacitor, or the like. In some embodiments, power source 28 may be rechargeable via wireless energy transmission, for example, inductive coupling, resonant inductive coupling, radio frequency (RF) link, or the like.” [0066]).

Regarding claim 27, modified Mirov teaches the stopper of claim 16, wherein the sensor (24/34/36) is configured to transmit the sensing signal (ultrasonic signals 25) through the stopper (plunger head 22) and wherein the sensor is configured to measure a response (the reflected ultrasonic signals can be received and detected by transducer 24. The speed of sound in medication 20 may be a known value and thus a distance D can be calculated very accurately based on the time it takes for a ultrasonic signal to travel down and back from transducer 24. “” [0049]).

Regarding claim 29, modified Mirov teaches the stopper of claim 16, wherein the body of the insert is sized and shaped to fit completely within the first cavity when inserted (see annotated Figure 4A above).

Regarding claim 30, modified Mirov teaches the stopper of claim 16, wherein the insert (first component 31) comprises a cap member (see annotated Fig. 4A above) configured to enclose the first cavity when the insert is inserted into the shell (Figure 4A), and wherein the cap member is configured to receive a driving force from the plunger (plunger 14) to advance the stopper in the medical cartridge (barrel 12; see Fig. 4A and Fig. 1 and wherein orienting the stopper such that the cap faces the plunger ensures that the cap is configured to receive a driving force from the plunger to advance the stopper).

Regarding claim 33, Mirov teaches a medical cartridge (syringe 10; see Fig. 1 illustrating how “syringe 10” comprises “medication 20” and, therefore, corresponds to a medical cartridge), comprising: a cartridge housing (barrel 12); a stopper (plunger head 22 of Figures 1, 3, 4A, and 7) comprising: a shell (second component 33 of Figure 4A) defining a first cavity (see annotated Fig. 4A above illustrating how the shell is U-shaped and, therefore, comprises a cavity which electronic components 29 and first component 31 may be disposed within), and a wall above having an exterior surface and an interior surface (see annotated Figure 4A above), the exterior surface being sized and shaped to fit inside the medical cartridge (see Fig. 4A above illustrating how the shell comprises an exterior surface opposite the interior surface which forms the cavity and see Fig. 1 illustrating how the shell is sized and shaped to fit inside the medical cartridge), the shell (second component 33) being configured to be advanced into the medical cartridge by a plunger (plunger 14; see Fig. 1 illustrating how the shell is configured to be advanced into the cartridge when a force is applied to the plunger to direct the plunger into the cartridge) to apply pressure to a substance (medication 20) contained in the medical cartridge (see Fig. 1 illustrating how advancing the shell into the cartridge would generate a pressure to the substance contained by the cartridge); and an insert (first component 31) configured to be inserted into the shell (see Fig. 4A illustrating how the insert is inserted into the cavity of the shell), the insert comprising a body  (see annotated Figure 4A above illustrating how the insert comprises a body which extends from “cap member”), wherein the body contains an electronic device (electronic components 29; Figure 4A) that has a sensor (transducer 24, force sensor 34, and temperature sensor 36; Figure 3) configured to generate a sensing signal (ultrasonic signals 25 of Fig. 7; “Transducer 24 may be configured to send and receive ultrasonic signals” [0023] and note how “transducer 24” therefore corresponds to a sensor); wherein the body is configured to be inserted into the first cavity (see Fig. 4A illustrating how the body is inserted into the first cavity); wherein the shell (second component 33) is configured to allow the sensing signal (ultrasonic signals 25) to pass through the shell (see Fig. 4A and Fig. 7 illustrating how the sensing signal is passed through a portion of the shell in order to travel within the cartridge); wherein the sensor is configured to be responsive to a position of the stopper (distance D) in the medical cartridge (“As shown in FIG. 7, transducer 24 may be configured to generate ultrasonic signals 25 (e.g., radiated sound energy waves) and send the ultrasonic signals 25 down barrel 12 toward hub 18 and needle 16. The ultrasonic signals can travel through medication 20 along the length of barrel 12 and bounce or reflect off an end 27 of barrel 12 and travel back through medication 20 to plunger head 22. The reflected ultrasonic signals can be received and detected by transducer 24. The speed of sound in medication 20 may be a known value and thus a distance D can be calculated very accurately based on the time it takes for a ultrasonic signal to travel down and back from transducer 24.” [0049]); wherein the shell is configured to be inserted into the cartridge housing (see Fig. 1 illustrating how the shell is inserted into the housing along with the stopper) prior to the cartridge housing and shell undergoing a heat sterilization procedure (Noted that the recitation of “configured to be inserted into the cartridge housing prior to the cartridge housing and shell undergoing a heat sterilization procedure” corresponds merely to functional language and further notes how the structure of the shell is entirely capable of performing this function due to the shell being sized and shaped to fit within the cartridge housing and since the sterilization procedure does not impart structure changes which would hinder the ability of the shell to perform the recited function); wherein the insert is configured to be inserted into the stopper after the heat sterilization procedure (Noted that the recitation of “configured to be inserted into the stopper after the heat sterilization procedure” corresponds merely to functional language and further notes how the structure of the insert is entirely capable of performing this function due to the insert being sized and shaped to fit within the shell of the stopper and since the sterilization procedure does not impart structural changes which would hinder the ability of the insert to fit within the stopper to perform the recited function); and wherein the plunger is configured to move relative to the stopper and engage a proximal surface of the insert after the insert is inserted into the stopper (“first component 31 may include, among other things, a structural support system 35…structural support system 35 may be designed to protect (e.g., prevent damage) of electronic components 29 due to compressive forces applied to plunger head 22 by plunger 14 when medication 20 is being injected. An upper surface of structural support system 35 may be designed to function as a “push plate” for plunger 14 and may be designed to uniformly distribute the compressive forces applied by plunger 14.” [0040]; “Once in position, the plunger 14 of the syringe 10 may be depressed, which forces plunger head 22 down the barrel 12 and forces the medication 20 out the needle 16” [0084]).
Mirov fails to explicitly teach at least one side cavity open to the first cavity, the at least one side cavity being formed as a recess on the interior surface of the wall, the recess extending into the wall, the insert comprising at least one resilient arm  extending in a distal direction from the body and configured to engage the at least one side cavity when the insert is inserted into the shell such that an outwardly-directed protrusion located at a distal end of the at least one resilient arm is insertable at least partly into the at least one side cavity when the insert is inserted into the shell to axially couple the insert to the shell. Cowan teaches a stopper (see annotated Figure 7B above) for a medical cartridge (Figure 1, for example), the stopper comprising a shell (stopper 350) defining a first cavity (see annotated Figure 7B), at least one side cavity (under retainer arm 360) open to the first cavity (see annotated Figure 7B), the at least one side cavity being formed on the interior surface of the wall (Figure 7B); and an insert (central extension 340 and capture members 320 each anchored to distal wall 310) configured to be inserted into the shell (Figures 7A-7B), the insert comprising a body (central extension 340) and at least one resilient arm (cantilevered capture members 320) extending in a distal direction from the body (Figure 7A) and configured to engage the at least one side cavity when the insert is inserted into the shell such that an outwardly-directed protrusion (outwardly extending shoulders 325 with beveled surfaces 327) located at the distal end of the at least one resilient arm is insertable at least partly into the at least one side cavity when the insert is inserted into the shell to axially couple the insert ot the shell (“As the piston 300 is moved forward through an opening 355 provided by the retainer arms 360 of in the stopper 350, the beveled edges 327 may tend to push the capture members 320 radially inward. Upon passing the retainer arms 360 of the stopper 350, the capture members 320 may snap back to engage the shoulders 325, thereby preventing the piston 300 from detaching from the stopper upon rearward movement of the piston. In various embodiments, the capture members 320 may be placed around the piston head 340 such that a rearward movement of the piston 300 pushes the capture members radially outward.” [Col 7, lines 23-33]; Figure 7B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of the medical cartridge of Mirov to include that the shell has at least one side cavity and the insert comprising at least one resilient arm configured to be inserted into and engage with the at least one side cavity based on the teaching of Cowan to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Cowan [Col 7, lines 23-33]). 
Modified Mirov fails to explicitly teach at least one side cavity formed as a recess on the interior surface of the wall, the recess extending into the wall. Prais teaches a stopper (piston 26 and coupling member 34) for a medical cartridge (Figure 5), the stopper comprising a shell (piston 26) defining a first cavity (bore 38), at least one side cavity (recessed portion 40) open to the first cavity (Figure 3), and a wall having an exterior surface and an interior surface (wall forming bore 38; Figure 3), the exterior surface being sized and shaped to fit inside a medical cartridge (Figure 5), the at least one side cavity (recessed portion 40) being formed as a recess on the interior surface of the wall, the recess extending into the wall (Figure 3); and an insert (coupling member 40) configured to be inserted into the shell, the insert comprising a body (stud 34) and at least one alignment feature (flange 44) configured to engage the at least one side cavity when the insert is inserted into the shell (“A flange 44 nests within the recess 40 of bore 38 to secure the stud 34 against movement within bore 38 of piston 26.” [Col 3, line 7]). Before the effective filing date of the claimed invention, it would have been obvious to further modify shell of the stopper of Mirov in view of Cowan to include that the at least one side cavity being formed as a recess extending into the wall based on the teachings of Prais to prevent axial movement of the insert relative to the shell in both the proximal and distal direction (Prais [Col 3, line 7]; Figure 3).

Regarding claim 34, modified Mirov teaches the medical cartridge of claim 33, wherein the cartridge housing (barrel 12) comprises a medicament (medication 20; see Figure 1 illustrating how the cartridge housing comprises the medicament).

Regarding claim 39, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach wherein the at least one resilient arm is at least two resilient arms  located at circumferentially offset locations from each other. Cowan teaches a stopper (see annotated Figure 7B) configured to be disposed within a medical cartridge (Figure 1, for example), the stopper comprising a shell (stopper 350) defining a first cavity (see annotated Figure 7B), at least one side cavity (under retainer arm 360); and an insert (central extension 340 and capture members 320 each anchored to distal wall 310), the insert comprising a body (central extension 340) and at least two resilient arms (cantilevered capture members 320) located at circumferentially offset locations from each other (“the piston 300 may have at least two capture members 320. In some embodiments, the piston 300 may have 2, 3, 4, 5, 6, or 8 capture members 320. In some embodiments, the piston 300 may have capture members 320 that may be symmetrically disposed around the central extension 340.” [Col 7, lines 13-16]; Figure 7B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include that the insert comprises at least two resilient arms located circumferentially offset from each other based on the teaching of Cowan to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Cowan [Col 7, lines 23-33]). 

Regarding claim 40, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach each resilient arm of the at least one resilient arm is disposed outward of the body of the insert such that each respective resilient arm is disposed between the interior surface of the shell and the body of the insert when the insert is inserted into the shell. Cowan teaches a stopper (see annotated Figure 7B) configured to be disposed within a medical cartridge (Figure 1, for example), the stopper comprising a shell (stopper 350) defining a first cavity (see annotated Figure 7B), at least one side cavity (under retainer arm 360); and an insert (central extension 340 and capture members 320 each anchored to distal wall 310), the insert comprising a body (central extension 340) and at least one resilient arm (cantilevered capture members 320), wherein each resilient arm of the at least one resilient arm is disposed outward of the body of the insert (central extension 340) such that each respective resilient arm is disposed between the interior surface of the shell and the body of the insert when the insert is inserted into the shell (Figure 7B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include wherein each resilient arm of the at least one resilient arm is disposed outward of the body of the insert based on the teaching of Cowan to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Cowan [Col 7, lines 23-33]).

Regarding claim 41, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach wherein each resilient arm of the at least one resilient arm is configured to slide along at least a portion of the inner surface of the wall as the insert is being inserted into the shell. Cowan teaches a stopper (see annotated Figure 7B) configured to be disposed within a medical cartridge (Figure 1, for example), the stopper comprising a shell (stopper 350) defining a first cavity (see annotated Figure 7B), at least one side cavity (under retainer arm 360); and an insert (central extension 340 and capture members 320 each anchored to distal wall 310), the insert comprising a body (central extension 340) and at least one resilient arm (cantilevered capture members 320), wherein each resilient arm of the at least one resilient arm is configured to slide along at least a portion of the inner surface of the wall (inner surface of retainer arms 360) as the insert is being inserted into the shell (“As the piston 300 is moved forward through an opening 355 provided by the retainer arms 360 of in the stopper 350, the beveled edges 327 may tend to push the capture members 320 radially inward. Upon passing the retainer arms 360 of the stopper 350, the capture members 320 may snap back to engage the shoulders 325, thereby preventing the piston 300 from detaching from the stopper upon rearward movement of the piston.” [Col 7, line 23-30]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include wherein each resilient arm of the at least one resilient arm is configured to slide along at least a portion of the inner surface of the wall as the insert is being inserted into the shell based on the teaching of Cowan to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Cowan [Col 7, lines 23-33]).

Regarding claims 42 and 43, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach the inner surface of the wall has a substantially constant diameter except where the at least one side cavity is located and wherein the at least one side cavity is located on a proximal portion of the insert. Prais teaches a stopper (piston 26 and coupling member 34), the stopper comprising a shell (piston 26) defining a first cavity (bore 38), at least one side cavity (recessed portion 40) open to the first cavity (Figure 3), and a wall having an exterior surface and an interior surface (wall forming bore 38; Figure 3), the at least one side cavity (recessed portion 40) being formed as a recess on the interior surface of the wall (Figure 3), wherein the inner surface of the wall has a substantially constant diameter except where the at least one side cavity is located (Figure 3), wherein the at least one side cavity (recessed portion 40) is located on a proximal portion of the insert [shell, see rejection under 35 USC 112 above] (Figure 3, wherein the recessed portion 40 is located in the proximal half of the piston 26). Before the effective filing date of the claimed invention, it would have been obvious to further modify shell of the stopper of Mirov in view of Cowan to include that the inner surface of the wall has a substantially constant diameter except where the at least one side cavity is located and wherein the at least one side cavity is located on a proximal portion of the shell based on the teachings of Prais to prevent axial movement of the insert relative to the shell in both the proximal and distal direction (Prais [Col 3, line 7]; Figure 3).

Regarding claim 45, modified Mirov teaches the stopper of claim 16. Modified Mirov fails to explicitly teach wherein the outwardly-directed protrusion is located at a distal-most end of the least one resilient arm. Cowan teaches a stopper (see annotated Figure 7B) configured to be disposed within a medical cartridge (Figure 1, for example), the stopper comprising a shell (stopper 350) defining a first cavity (see annotated Figure 7B), at least one side cavity (under retainer arm 360); and an insert (central extension 340 and capture members 320 each anchored to distal wall 310), the insert comprising a body (central extension 340) and at least one resilient arm (cantilevered capture members 320) having an outwardly-directed protrusion (outwardly extending shoulders 325 with beveled surfaces 327) located at a distal-most end of the least one resilient arm (Figure 7A). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include wherein the outwardly-directed protrusion is located at a distal-most end of the least one resilient arm based on the teaching of Cowan to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Cowan [Col 7, lines 23-33]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Cowan et al. (USPN 9174003) in further view of Prais (USPN 4159713) as applied in claim 23 above, and further in view of Kietzmann et al. (US 2014/0330243).
Regarding claim 25, modified Mirov teaches the stopper of claim 23. Modified Mirov fails to explicitly teach the energy source comprises a piezoelectric element configured to generate electric energy from a force applied to the stopper. Kietzmann teaches an injection device (pen-type injector 10) comprising an energy source (power supply 38; Figure 3), wherein the energy source comprises a piezoelectric element configured to generate electric energy from a force applied to the stopper (“the power supply 38 may comprise at least one converter, like a piezo-element, adapted to transfer mechanical power provided by a user into electric energy.” [0143]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the energy source of Mirov such that it comprises a piezoelectric element based on the teachings of Kietzmann. Such a modification would provide an energy source comprising a piezoelectric element configured to generate electric energy from a force applied to the stopper. Kietzmann teaches that piezoelectric elements are a suitable energy source for injection devices (Kietzmann [0143]); and furthermore, Mirov teaches that the energy source may be any suitable energy source (Mirov [0066], lines 1-2).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Cowan et al. (USPN 9174003) in further view of Prais (USPN 4159713) as applied in claim 23 above, and further in view of Forlani et al. (WO 2016/036574).
Regarding claim 26, modified Mirov teaches the stopper of claim 23. Modified Mirov teaches the energy source comprises a thermoelectric element configured to generate electric energy from heat energy absorbed by the stopper. Forlani teaches a sensing system (sensing system 20; Figure 1) for use with a medical cartridge (container 25) wherein the cartridge comprises a stopper (plunger 52), wherein the sensing system comprises an energy source comprising a thermoelectric element (“Any necessary electrical power can be provided in one or more of a number of suitable ways, such as by…thermoelectric” [Page 6, lines 14-19]) configured to generate electric energy from heat energy absorbed by the energy source (see Page 6, lines 14-19 and note how the thermoelectric energy source would be fully capable of performing the function of generating electric energy from heat energy as a means for creating the electrical power described by Forlani). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the energy source of Mirov such that it comprises a thermoelectric element based on the teachings of Forlani. Such a modification would provide an energy source comprising a thermoelectric element configured to generate electrical energy from heat energy absorbed by the stopper. Forlani teaches that thermoelectric elements are a suitable energy source for injection devices (Forlani [Page 6, lines 14-19]); and furthermore, Mirov et al. teaches that the energy source may be any suitable energy source (Mirov [0066]).

Claim 28, 31-32, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Cowan et al. (USPN 9174003) in further view of Prais (USPN 4159713) as applied in claim 16 above, and further in view of Huegli (US 2003/0233075).
Regarding claim 28, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach one or more sealing elements extending from the exterior surface of the shell, wherein the one or more sealing elements are made from a first material and the shell is made from a second material of lower compressibility compared to the first material. Huegli teaches a stopper (piston stopper 1; Figure 1) comprising: a shell (stopper body 2) defining a cavity (see Figure 1 illustrating how the shell comprises a cavity for the purposes of fitting stopper body holder 4 within the cavity); and an insert (stopper body holder 4) configured to be inserted into the cavity (see Figure 1 illustrating the insert inserted into the cavity); and one or more sealing elements (sealing elements 8, 9 of Fig. 1) extending from the exterior surface of the shell (stopper body 2, see Fig. 1 illustrating how the sealing elements extend circumferentially around the exterior surface of the shell), wherein the sealing elements (sealing elements 8/9) are made from a first material (“At least the sealing elements 8, 9 of the membrane body 3 are formed from an elastic material, for example an elastic plastic or rubber material” [0045]) and the shell (stopper body 2) is made from a second material (“the stopper body 2 and the stopper body holder 4 are preferably made of an inflexible material, particularly preferably an inflexible plastic material” [0047]) of lower compressibility compared to the first material ([0047] and [0045], wherein the “inflexible plastic material” of the second material would comprise lower compressibility than the “elastic plastic” of the first material). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the stopper of Mirov such that it further comprises one or more sealing elements extending from the exterior surface of the shell, wherein the one or more sealing elements are made from a first material and the shell is made from a second material of lower compressibility compared to the first material as taught by Huegli. Such a modification corresponds to a design which was already well known in the field of art prior to the effective filing date of the claimed invention. Furthermore, providing the sealing elements creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (Huegli [0045]). 

Regarding claim 31, modified Mirov teaches the stopper of claim 16. Modified Mirov fails to explicitly teach the shell is a rigid shell comprising a substantially rigid material; and the stopper further comprises a sealing member disposed around the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge. Huegli teaches a stopper (piston stopper 1; Figure 1) comprising: a shell (stopper body 2) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting stopper body holder 4 within the cavity); and an insert (stopper body holder 4) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); the shell (stopper body 2) is a rigid shell comprising a substantially rigid material (“the stopper body 2 and the stopper body holder 4 are preferably made of an inflexible material, particularly preferably an inflexible plastic material” [0047]); and the stopper (piston stopper 1) defines a sealing member (sealing elements 8, 9) disposed around the exterior surface (see Fig. 1 illustrating how the sealing member is disposed around the exterior surface of the stopper) and arranged to form a seal between the exterior surface and in inner surface of a medical cartridge when the stopper is disposed within the medical cartridge (“The membrane body comprises at least one sealing element for sealing the product container off from the stopper body when the piston stopper is inserted into the product container” [0007]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the stopper of Mirov such that the shell is a rigid shell comprising a substantially rigid material; and the stopper further comprises a sealing member disposed around the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge based on the teachings of Huegli because providing the sealing protrusions creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (Huegli [0045]) and because a rigid shell helps to prevent this element from being distorted (Huegli [0020]).  

	Regarding claim 32, modified Mirov teaches the stopper of claim 16, wherein the shell (second component 33) is a soft shell comprising a substantially pliable material (“second component may be formed of an elastomer (e.g., butyl rubber)” [0025], wherein this corresponds to a soft material comprising substantial pliability). Modified Mirov fails to explicitly teach the exterior surface of the soft shell defines a sealing protrusion extending radially from the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge. Huegli teaches a stopper (piston stopper 1; Figure 1) comprising: a shell (stopper body 2) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting stopper body holder 4 within the cavity); and an insert (stopper body holder 4) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); and the exterior surface of the shell (stopper body 2) defines a sealing protrusion (sealing elements 8, 9) extending radially from the exterior surface (see Fig. 1 illustrating how the sealing protrusion extends radially around the outmost circumference of the shell and, therefore, extends radially from the exterior surface of the shell) and arranged to form a seal between the exterior surface and in inner surface of a medical cartridge when the stopper is disposed within the medical cartridge (“The membrane body comprises at least one sealing element for sealing the product container off from the stopper body when the piston stopper is inserted into the product container” [0007]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the exterior surface of the soft shell of Mirov such that it defines a sealing protrusion extending radially from the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge as taught by Huegli because providing the sealing protrusions creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (Huegli [0045]).  

Regarding claim 44, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach wherein the at least one resilient arm is configured to releasably engage the at least one side cavity. Cowan teaches a stopper (see annotated Figure 7B) comprising a shell (stopper 350) defining a first cavity (see annotated Figure 7B) and at least one side cavity (under retainer arm 360) open to the first cavity (see annotated Figure 7B); and an insert (central extension 340 and capture members 320 each anchored to distal wall 310) comprising at least one resilient arm (cantilevered capture members 320) configured to engage the at least one side cavity (Figure 7B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include that the insert comprises at least one resilient arm configured to engage at least one side cavity of the shell based on the teaching of Cowan to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Cowan [Col 7, lines 23-33]). 
Modified Mirov in view of Cowan fails to explicitly teach wherein the at least one resilient arm is configured to releasably engage the at least one side cavity. Huegli teaches a stopper (piston stopper 1; Figure 1) comprising: a shell (stopper body 2) defining a cavity (see Figure 1 illustrating how the shell comprises a cavity for the purposes of fitting stopper body holder 4 within the cavity); and an insert (stopper body holder 4) configured to releasably engage the cavity (Figure 1; “A screw connection, a latching connection or the like can serve as the connecting means 7. The stopper body 2 can thus be detached from the stopper body holder 4. Preferably, the connection is released by turning the stopper body holder 4 relative to the stopper body 2. Thus, for example, a latching means serving as the connecting means 7 can be designed such that the stopper body holder 4 and the stopper body 2 can be separated from each other by a quarter turn.” [0043]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have further modified the stopper of Mirov in view of Cowan to include that the at least one resilient arm is configured to releasably engage the at least one side cavity based on the teachings of Huegli to allow the shell and insert to be disconnected after use so that the shell can be disposed of and the insert, having the electronic device, can be reused for a new injection (Huegli [0013]). 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Clemente et al. (US 2014/0213975) in further view of Cowan et al. (USPN 9174003) in further view of Prais (USPN 4159713).
Regarding claim 35, Mirov teaches a method of manufacturing a medical cartridge (syringe 10; see Fig. 1 illustrating how “syringe 10” comprises “medication 20” and, therefore, corresponds to a medical cartridge), comprising: inserting a shell (second component 33 of Figure 4A) into a housing (barrel 12) of the medical cartridge (see Fig. 1 and Fig. 4A illustrating how the shell is inserted into the housing of the medical cartridge when the plunger head 22 is similarly inserted into the housing), the shell (i) sealing an open end of the housing (“a standard syringe usually contains a plunger head at the end of the plunger that seals the top of the barrel” [0019]; and see Fig. 4A illustrating how the shell forms the outermost surface of the plunger head 22 and, therefore, the shell is the portion of the plunger head 22 which performs the function of sealing an open end of the housing), (ii) defining a first cavity (see annotated Fig. 4A above illustrating how the shell is U-shaped and, therefore, comprises a cavity which electronic components 29 and first component 31 may be disposed within) that is accessible from outside the housing (see Fig. 4A illustrating how the cavity is accessible in order for electronic components 29 and first component 31to be inserted there within), and (iii) being configured to allow a sensing signal (ultrasonic signals 25) to pass through a wall extending along the medical cartridge (see annotated Figure 4A above; see Fig. 4A and Fig. 7 illustrating how the sensing signal is passed through a portion of the shell in order to travel within the cartridge), the wall having an interior surface (see annotated Figure 4A above); heat sterilizing the shell (see step 208 of Fig. 6, “Method 200 may also include, at step 208, sterilizing a second component 33 using a higher-temperature sterilization method”); and after the heat sterilizing the shell, placing an insert (first component 31, Figure 4A) into the shell (see step 210 of Fig. 6, “Method 200 may also include, at step 210, attaching first component 31 to second component 33 to form plunger head 22” and see Fig. 4A illustrating how the insert is placed into the cavity of the shell) by inserting (i) a body (see annotated Figure 4A above) of the insert into the first cavity (see annotated Fig. 4A above illustrating how the body of the insert is inserted into the first cavity) such that the shell and insert together form a stopper (plunger head 22; Figures 1, 3, 4a, and 7), the body comprising an electronic device (electronic components 29), the electronic device comprising a sensor (transducer 24, force sensor 34, temperature sensor 36) configured to generate the sensing signal (ultrasonic signals 25 of Fig. 7; “Transducer 24 may be configured to send and receive ultrasonic signals” [0023] and note how “transducer 24” therefore corresponds to a sensor); and after inserting the insert into the shell, distally advancing a plunger (plunger 14) relative to stopper, engaging the plunger to a proximal surface of the stopper, and distally advancing the plunger and the stopper into the housing to apply pressure to a substance (medication 20) contained in the medical cartridge (Figure 1; “first component 31 may include, among other things, a structural support system 35…structural support system 35 may be designed to protect (e.g., prevent damage) of electronic components 29 due to compressive forces applied to plunger head 22 by plunger 14 when medication 20 is being injected. An upper surface of structural support system 35 may be designed to function as a “push plate” for plunger 14 and may be designed to uniformly distribute the compressive forces applied by plunger 14.” [0040]; “Once in position, the plunger 14 of the syringe 10 may be depressed, which forces plunger head 22 down the barrel 12 and forces the medication 20 out the needle 16” [0084]); and wherein the sensor (24/34/36) is configured to be responsive to a position of the stopper (distance D) in the medical cartridge (“As shown in FIG. 7, transducer 24 may be configured to generate ultrasonic signals 25 (e.g., radiated sound energy waves) and send the ultrasonic signals 25 down barrel 12 toward hub 18 and needle 16. The ultrasonic signals can travel through medication 20 along the length of barrel 12 and bounce or reflect off an end 27 of barrel 12 and travel back through medication 20 to plunger head 22. The reflected ultrasonic signals can be received and detected by transducer 24. The speed of sound in medication 20 may be a known value and thus a distance D can be calculated very accurately based on the time it takes for a ultrasonic signal to travel down and back from transducer 24.” [0049]).
	Mirov fails to explicitly teach the wall of the shell having at least one second cavity formed as a recess on the interior surface, the recess extending into the wall and open to the first cavity; the method comprising heat sterilizing the housing; and inserting an outwardly-directed protrusion at a distal end of at least one resilient arm of the insert into the at least one second cavity, the at least one resilient arm extending along a distal direction from the body and configured to engage the at least one second cavity to axially couple the insert to the shell such that the shell and the insert together form the stopper. Clemente teaches a method of manufacturing a medical cartridge (drug container 50 of Fig. 1A-4C) comprising a housing (barrel 58 of Fig. 2A-2B) wherein the medical cartridge and, subsequently, the housing are sterilized (“This entire sub-assembly, including drive mechanism 100, drug container 50, fluid pathway connection 300, fluid conduit 30, and insertion mechanism 200 may be sterilized” [0090]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Mirov such that it comprises sterilizing the housing of the medical cartridge as taught by Clemente. Such a modification would provide that the method comprising heat sterilizing the shell and housing; and after the heat sterilizing, placing the insert into the cavity of the shell. Furthermore, such a modification would be advantageous because Clemente et al. teaches that components which form the path that a fluid drug travels, such as the medical cartridge, ought to be sterilized (Clemente [0020]).
Modified Mirov in view of Clemente fails to explicitly teach the wall of the shell having at least one second cavity formed as a recess on the interior surface, the recess extending into the wall and open to the first cavity; the method comprising inserting an outwardly-directed protrusion at a distal end of at least one resilient arm of the insert into the at least one second cavity, the at least one resilient arm extending along a distal direction from the body and configured to engage the at least one second cavity to axially couple the insert to the shell such that the shell and the insert together form the stopper. Cowan teaches a method of manufacturing a medical cartridge (Figures 1 and 7A-7B), comprising: providing a shell (stopper 350) defining a first cavity (see annotated Figure 7B), and at least one second cavity (under retainer arm 360) formed on the interior surface of the wall of the shell and open to the first cavity (see annotated Figure 7B); and placing an insert (central extension 340 and capture members 320 each anchored to distal wall 310) into the shell (Figures 7A-7B) by inserting (i) a body (central extension 340) of the insert into the first cavity, and (ii) an outwardly-directed protrusion (outwardly extending shoulders 325 with beveled surfaces 327) located at the distal end of at least one resilient arm (cantilevered capture members 320) of the insert into the at least one second cavity (Figure 7B), the at least one resilient arm extending along a distal direction from the body (Figure 7A) and configured to engage the at least one second cavity to axially couple the insert to the shell (“As the piston 300 is moved forward through an opening 355 provided by the retainer arms 360 of in the stopper 350, the beveled edges 327 may tend to push the capture members 320 radially inward. Upon passing the retainer arms 360 of the stopper 350, the capture members 320 may snap back to engage the shoulders 325, thereby preventing the piston 300 from detaching from the stopper upon rearward movement of the piston. In various embodiments, the capture members 320 may be placed around the piston head 340 such that a rearward movement of the piston 300 pushes the capture members radially outward.” [Col 7, lines 23-33]; Figure 7B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Mirov to include that the wall of the shell having at least one second cavity and the method comprising inserting an outwardly-directed protrusion at a distal end of at least one resilient arm of the insert into the at least one second cavity, the at least one resilient arm extending along a distal direction from the body and configured to engage the at least one second cavity to axially couple the insert to the shell based on the teaching of Cowan to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Cowan [Col 7, lines 23-33]).
Modified Mirov fails to explicitly teach the at least one second cavity formed as a recess on the interior surface, the recess extending into the wall. Prais teaches a method of manufacturing a medical cartridge (Figure 3), comprising providing a shell (piston 26) defining a first cavity (bore 38) and at least one second cavity (recessed portion 40) formed as a recess on the interior surface of the wall, the recess extending into the wall and open to the first cavity (Figure 3); and placing an insert (coupling member 40) into the shell by inserting a body (stud 34) into the first cavity and at least one alignment feature (flange 44) into the at least one second cavity (“A flange 44 nests within the recess 40 of bore 38 to secure the stud 34 against movement within bore 38 of piston 26.” [Col 3, line 7]). Before the effective filing date of the claimed invention, it would have been obvious to further modify shell utilized in the method of Mirov in view of Cowan to include that the at least one second cavity formed as a recess extending into the interior surface of the wall based on the teachings of Prais to prevent axial movement of the insert relative to the shell in both the proximal and distal direction (Prais [Col 3, line 7]; Figure 3)

Response to Arguments
Applicant’s arguments with respect to claims 16-35 and 39-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783